DETAILED ACTION
Remarks
This Non-Final office action is in response to the application filled on 12/10/2020. Claims 1-20 are pending and examined below. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for domestic benefit under 35 U.S.C. 119 (e). The provisional application No. 63/046,075, was filed on 06/30/2020.
Information Disclosure Statement
As of date of this action, IDS filled has been annotated and considered.
Drawings
The drawings are objected to because the submitted drawings appears to contain drawings other than black and white line drawings (e.g. fig 1, 7 and 8) and are listed as such in the record. It appears that the submitted drawings have gray shading in objects and lines. See MPEP 608.02.V for drawing requirements. The examiner recommends correcting the drawings to be black and white line drawings and then resubmitting all drawings to ensure each drawing is correctly labeled as a black and white line drawing in the record.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 8 and 15  is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US 11,331,799 (“Shafer”).
Regarding claim 1, Shafer discloses a method for generating a trajectory of a robot from a first configuration to a second configuration within an environment while steering away from obstacles (per submitted specification, first configuration is initial pose/posture and second configuration is  final pose/posture, see at least fig 1, where 110 is first configuration and 115 is second configuration. see also [0081] and [0082] of PGPUB of submitted specification. see Shafer col 2, lines 18-25, where “Implementations disclosed herein are directed to determining a final grasp pose, of a robot end effector, after the end effector has been traversed to a pre-grasp pose. Those implementations can utilize an end effector vision component to capture instance(s) of end effector vision data after the end effector has been traversed to the pre-grasp pose, and can determine the final grasp pose based on the end effector vision data”; see also col 10, lines 55-57, where “FIG. 1 illustrates an example environment in which an object can be grasped by an end effector of a robot (e.g., robot 180, robot 190, and/or other robots).”; see also col 14, lines 57-58, where “The grasp path 117 can be generated to avoid collisions and optionally in view of one or more optimization criteria (e.g., shortest path or quickest path).”; pre-grasp pose is interpreted as first configuration and final grasp pose is interpreted as second configuration.), the method comprising: 
obtaining physical workspace information associated with the environment in which the robot is configured to operate (see col 8, line 60-col 9, line 2, where “generate a pre-grasp pose based on first vision sensor data from a first vision component 184… capture instance(s) of end effector vision sensor data using an end effector vision component 189; generate instance(s) of current visual features based on the instance(s) end effector vision sensor data”; see also col 10, lines 39-42, where “The first vision component 184 has a field of view of at least a portion of the workspace of the robot 180, such as the portion of the workspace that is near grasping end effector 185.”); 
obtaining, using a first neural network, a set of weights of a second neural network that is configured to generate a set of values associated with a set of configurations of the robot (for the examination purposes the claim limitation is interpreted as first neural network is providing weights for the second neural network based on workspace information. Second neural network is generating values for set of configurations of the robot. see Shafer fig 2, where final grasp pose is determined based on candidate grasp poses and vision (sensor) data. The grasp success for candidate grasp poses are measured. see also fig 4, block 454 and 458, where loss is generated by comparing training instances and current prediction. Machine learning model, 158 is interpreted as first neural network. Updated machine learning model is interpreted as second neural network. See also col 21, line 66-col 22, line 3, where “At block 454, the system processes the training instance, using a corresponding machine learning model (e.g., one with input and output dimensions that conform to the training instance input and training instance output), to generate a prediction.”; See also col 21, lines 51-55, where “The machine learning model can be, for example, a neural network model, such as a neural network model that includes one or more convolutional neural network (CNN) layers.”; see also col 14, lines 28-31, where “the model engine 118 can determine the grasp success measure by processing the candidate grasp pose 125 and a corresponding instance of end effector vision data (or corresponding visual features), using one of the machine learning model(s) 158.”; see also col 16, lines 30-36, where “That model, once trained, can be used to process an instance of end effector vision data ( and/or a corresponding instance of visual features) and a corresponding grasp pose, and generate a predicted success measure that indicates likelihood that the corresponding grasp pose, if implemented and in view of the vision data and/or visual features, would result in a successful grasp.”; neural network (158) is used to generate success measure of various candidate grasp poses (for a set of configurations of the robot with respect to the final configuration) based on workspace information. Success measure interpreted as weight. Value associated with a set of configurations is determined using neural network (158) e.g. for a particular grasp pose the value is 1 that means successful grasp and the neural network, 158 is also updated using the value.); 
obtaining, by applying the set of weights to the second neural network, the set of values associated with the set of configurations of the robot (see col 22, lines 15-18, where “At block 458, the system updates the machine learning model based on the loss generated at block 456. For example, the system can back propagate the loss to update weights of the machine learning model.”); and 
generating the trajectory of the robot from the first configuration to the second configuration within the environment, based on the set of values (see fig 2, block 274. See also col 18, lines 49-51, where “After the system determines the final grasp pose, the system proceeds to block 274 and determines a path to the final grasp pose”; see also col 26, lines 25-26, where “calculating a path to move the end effector to the final grasp pose.”; see also col 27, lines 49-56, where “cause the end effector of the robot to traverse the path, and attempt the grasp of the object: determining whether the grasp of the object was successful ; generate a training instance that includes: the current visual features or the instance of the second vision data; an indication of the final grasp pose; and a grasp success label that is based on whether the grasp of the object was successful; and using the training instance in training a machine learning model.”).
Shafer discloses a method that generates grasp poses based on sensor (vision) data. Shafer also discloses a method that identify success rate of  multiple candidate grasp poses and final grasp pose is determined based on the success values (see citation above). However, Shafer does not explicitly disclose that the set of values are obtained with respect to the second configuration. However, Shafer discloses a system that pick one object from one location and drop-off to another. The object to be grasped and drop-off location is also defined so the values for grasp configuration is generated with respect to the second (drop-off) location and object. So, it would have been obvious to obtain the set of values of a set of configurations with respect to the second configuration by using modified Shafer, as the intention of generating the values with respect to the second configuration is to transfer objects from one location to another by avoiding collision.
Regarding claim 8, Shafer further discloses a device for generating a trajectory of a robot from a first configuration to a second configuration within an environment while steering away from obstacles (per submitted specification, first configuration is initial pose/posture and second configuration is  final pose/posture, see at least fig 1, where 110 is first configuration and 115 is second configuration. see also [0081] and [0082] of PGPUB of submitted specification. see Shafer col 2, lines 18-25, where “Implementations disclosed herein are directed to determining a final grasp pose, of a robot end effector, after the end effector has been traversed to a pre-grasp pose. Those implementations can utilize an end effector vision component to capture instance(s) of end effector vision data after the end effector has been traversed to the pre-grasp pose, and can determine the final grasp pose based on the end effector vision data”; see also col 10, lines 55-57, where “FIG. 1 illustrates an example environment in which an object can be grasped by an end effector of a robot (e.g., robot 180, robot 190, and/or other robots).”; see also col 14, lines 57-58, where “The grasp path 117 can be generated to avoid collisions and optionally in view of one or more optimization criteria (e.g., shortest path or quickest path).”; pre-grasp pose is interpreted as first configuration and final grasp pose is interpreted as second configuration.), the device comprising: 
a memory configured to store instructions (see fig 7, where 725 is a memory. See also col 25, lines 39-43, where “Memory 725 used in the storage subsystem 724 can include a number of memories including a main random-access memory (RAM) 730 for storage of instructions and data during program execution and a read only memory (ROM) 732 in which fixed instructions are stored.”); and 
a processor configured to execute the instructions to (see fig 7, where 714 is a processor. see also col 8, lines 12-21, where “Some implementations can include a non-transitory computer readable storage medium storing instructions executable by a processor (e.g., a central processing unit (CPU) or graphics processing unit (GPU)) to perform a method such as one or more of the methods described herein. Yet another implementation can include one or more computers and/or one or more robots that include one or more processors operable to execute stored instructions to perform a method such as one or more ( e.g., all) aspects of one or more of the methods described herein.”): 
obtain physical workspace information associated with the environment in which the robot is configured to operate (see col 8, line 60-col 9, line 2, where “generate a pre-grasp pose based on first vision sensor data from a first vision component 184… capture instance(s) of end effector vision sensor data using an end effector vision component 189; generate instance(s) of current visual features based on the instance(s) end effector vision sensor data”; see also col 10, lines 39-42, where “The first vision component 184 has a field of view of at least a portion of the workspace of the robot 180, such as the portion of the workspace that is near grasping end effector 185.”); 
obtain, using a first neural network, a set of weights of a second neural network that is configured to generate a set of values associated with a set of configurations of the robot (for the examination purposes the claim limitation is interpreted as first neural network is providing weights for the second neural network based on workspace information. Second neural network is generating values for set of configurations of the robot. see Shafer fig 2, where final grasp pose is determined based on candidate grasp poses and vision (sensor) data. The grasp success for candidate grasp poses are measured. see also fig 4, block 454 and 458, where loss is generated by comparing training instances and current prediction. Machine learning model, 158 is interpreted as first neural network. Updated machine learning model is interpreted as second neural network. See also col 21, line 66-col 22, line 3, where “At block 454, the system processes the training instance, using a corresponding machine learning model (e.g., one with input and output dimensions that conform to the training instance input and training instance output), to generate a prediction.”; See also col 21, lines 51-55, where “The machine learning model can be, for example, a neural network model, such as a neural network model that includes one or more convolutional neural network (CNN) layers.”; see also col 14, lines 28-31, where “the model engine 118 can determine the grasp success measure by processing the candidate grasp pose 125 and a corresponding instance of end effector vision data (or corresponding visual features), using one of the machine learning model(s) 158.”; see also col 16, lines 30-36, where “That model, once trained, can be used to process an instance of end effector vision data ( and/or a corresponding instance of visual features) and a corresponding grasp pose, and generate a predicted success measure that indicates likelihood that the corresponding grasp pose, if implemented and in view of the vision data and/or visual features, would result in a successful grasp.”; neural network (158) is used to generate success measure of various candidate grasp poses (for a set of configurations of the robot with respect to the final configuration) based on workspace information. Success measure interpreted as weight. Value associated with a set of configurations is determined using neural network (158) e.g. for a particular grasp pose the value is 1 that means successful grasp and the neural network, 158 is also updated using the value.); 
obtain, by applying the set of weights to the second neural network, the set of values associated with the set of configurations of the robot (see col 22, lines 15-18, where “At block 458, the system updates the machine learning model based on the loss generated at block 456. For example, the system can back propagate the loss to update weights of the machine learning model.”); and 
generate the trajectory of the robot from the first configuration to the second configuration within the environment, based on the set of values (see fig 2, block 274. See also col 18, lines 49-51, where “After the system determines the final grasp pose, the system proceeds to block 274 and determines a path to the final grasp pose”; see also col 26, lines 25-26, where “calculating a path to move the end effector to the final grasp pose.”; see also col 27, lines 49-56, where “cause the end effector of the robot to traverse the path, and attempt the grasp of the object: determining whether the grasp of the object was successful ; generate a training instance that includes: the current visual features or the instance of the second vision data; an indication of the final grasp pose; and a grasp success label that is based on whether the grasp of the object was successful; and using the training instance in training a machine learning model.”).
Shafer discloses a method that generates grasp poses based on sensor (vision) data. Shafer also discloses a method that identify success rate of  multiple candidate grasp poses and final grasp pose is determined based on the success values (see citation above). However, Shafer does not explicitly disclose that the set of values are obtained with respect to the second configuration. However, Shafer discloses a system that pick one object from one location and drop-off to another. The object to be grasped and drop-off location is also defined so the values for grasp configuration is generated with respect to the second (drop-off) location and object. So, it would have been obvious to obtain the set of values of a set of configurations with respect to the second configuration by using modified Shafer, as the intention of generating the values with respect to the second configuration is to transfer objects from one location to another by avoiding collision.
Regarding claim 15, Shafer further discloses a non-transitory computer-readable medium storing instruction (see fig 7, where 714 is a processor. see also col 8, lines 12-21, where “Some implementations can include a non-transitory computer readable storage medium storing instructions executable by a processor (e.g., a central processing unit (CPU) or graphics processing unit (GPU)) to perform a method such as one or more of the methods described herein. Yet another implementation can include one or more computers and/or one or more robots that include one or more processors operable to execute stored instructions to perform a method such as one or more ( e.g., all) aspects of one or more of the methods described herein.”), the instructions comprising: 
one or more instructions that, when executed by one or more processors of a device  for generating a trajectory of a robot from a first configuration to a second configuration within an environment while steering away from obstacles (per submitted specification, first configuration is initial pose/posture and second configuration is  final pose/posture, see at least fig 1, where 110 is first configuration and 115 is second configuration. see also [0081] and [0082] of PGPUB of submitted specification. see Shafer col 2, lines 18-25, where “Implementations disclosed herein are directed to determining a final grasp pose, of a robot end effector, after the end effector has been traversed to a pre-grasp pose. Those implementations can utilize an end effector vision component to capture instance(s) of end effector vision data after the end effector has been traversed to the pre-grasp pose, and can determine the final grasp pose based on the end effector vision data”; see also col 10, lines 55-57, where “FIG. 1 illustrates an example environment in which an object can be grasped by an end effector of a robot (e.g., robot 180, robot 190, and/or other robots).”; see also col 14, lines 57-58, where “The grasp path 117 can be generated to avoid collisions and optionally in view of one or more optimization criteria (e.g., shortest path or quickest path).”; pre-grasp pose is interpreted as first configuration and final grasp pose is interpreted as second configuration.), cause the one or more processors to: 
obtain physical workspace information associated with the environment in which the robot is configured to operate (see col 8, line 60-col 9, line 2, where “generate a pre-grasp pose based on first vision sensor data from a first vision component 184… capture instance(s) of end effector vision sensor data using an end effector vision component 189; generate instance(s) of current visual features based on the instance(s) end effector vision sensor data”; see also col 10, lines 39-42, where “The first vision component 184 has a field of view of at least a portion of the workspace of the robot 180, such as the portion of the workspace that is near grasping end effector 185.”); 
obtain, using a first neural network, a set of weights of a second neural network that is configured to generate a set of values associated with a set of configurations of the robot (for the examination purposes the claim limitation is interpreted as first neural network is providing weights for the second neural network based on workspace information. Second neural network is generating values for set of configurations of the robot. see Shafer fig 2, where final grasp pose is determined based on candidate grasp poses and vision (sensor) data. The grasp success for candidate grasp poses are measured. see also fig 4, block 454 and 458, where loss is generated by comparing training instances and current prediction. Machine learning model, 158 is interpreted as first neural network. Updated machine learning model is interpreted as second neural network. See also col 21, line 66-col 22, line 3, where “At block 454, the system processes the training instance, using a corresponding machine learning model (e.g., one with input and output dimensions that conform to the training instance input and training instance output), to generate a prediction.”; See also col 21, lines 51-55, where “The machine learning model can be, for example, a neural network model, such as a neural network model that includes one or more convolutional neural network (CNN) layers.”; see also col 14, lines 28-31, where “the model engine 118 can determine the grasp success measure by processing the candidate grasp pose 125 and a corresponding instance of end effector vision data (or corresponding visual features), using one of the machine learning model(s) 158.”; see also col 16, lines 30-36, where “That model, once trained, can be used to process an instance of end effector vision data ( and/or a corresponding instance of visual features) and a corresponding grasp pose, and generate a predicted success measure that indicates likelihood that the corresponding grasp pose, if implemented and in view of the vision data and/or visual features, would result in a successful grasp.”; neural network (158) is used to generate success measure of various candidate grasp poses (for a set of configurations of the robot with respect to the final configuration) based on workspace information. Success measure interpreted as weight. Value associated with a set of configurations is determined using neural network (158) e.g. for a particular grasp pose the value is 1 that means successful grasp and the neural network, 158 is also updated using the value.); 
obtain, by applying the set of weights to the second neural network, the set of values associated with the set of configurations of the robot (see col 22, lines 15-18, where “At block 458, the system updates the machine learning model based on the loss generated at block 456. For example, the system can back propagate the loss to update weights of the machine learning model.”); and 
generate the trajectory of the robot from the first configuration to the second configuration within the environment, based on the set of values (see fig 2, block 274. See also col 18, lines 49-51, where “After the system determines the final grasp pose, the system proceeds to block 274 and determines a path to the final grasp pose”; see also col 26, lines 25-26, where “calculating a path to move the end effector to the final grasp pose.”; see also col 27, lines 49-56, where “cause the end effector of the robot to traverse the path, and attempt the grasp of the object: determining whether the grasp of the object was successful ; generate a training instance that includes: the current visual features or the instance of the second vision data; an indication of the final grasp pose; and a grasp success label that is based on whether the grasp of the object was successful; and using the training instance in training a machine learning model.”).
Shafer discloses a method that generates grasp poses based on sensor (vision) data. Shafer also discloses a method that identify success rate of  multiple candidate grasp poses and final grasp pose is determined based on the success values (see citation above). However, Shafer does not explicitly disclose that the set of values are obtained with respect to the second configuration. However, Shafer discloses a system that pick one object from one location and drop-off to another. The object to be grasped and drop-off location is also defined so the values for grasp configuration is generated with respect to the second (drop-off) location and object. So, it would have been obvious to obtain the set of values of a set of configurations with respect to the second configuration by using modified Shafer, as the intention of generating the values with respect to the second configuration is to transfer objects from one location to another by avoiding collision.
Claim(s) 2, 9 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 11,331,799 (“Shafer”), as applied to claims 1, 8 and 15 above, and further in view of US 2018/0133895 (“Kwak”). 
Regarding claim 2, Shafer does not disclose the following limitation:
wherein the first neural network is a higher- order function network.
However, Kwak discloses a method wherein the first neural network is a higher-order function network (see [0127], where “the controller of the server 400 and the controller 110 of the mobile robot 100 may be configured with the same deep learning network, wherein a relatively low level of a learning machine-based controller may be installed in the mobile robot 100, and a relatively high level of a learning machine-based controller may be installed in the server 400.”; neural network of server is interpreted as first neural network. see also [0155], where “The deep learning may include Deep Neural Networks (DNN)”).
Because both Shafer and Kwak are in the same field of endeavor of robot movement path generation. Thus, before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Shafer to incorporate the teachings of Kwak by including the above feature, the first neural network is a higher-order function network, for generating updated trajectory faster and avoiding complex computation by using the initial trajectory given by first neural network a reference.
Regarding claim 9, Shafer does not disclose the following limitation:
wherein the first neural network is a higher-order function network.
However, Kwak further discloses a system wherein the first neural network is a higher-order function network (see [0127], where “the controller of the server 400 and the controller 110 of the mobile robot 100 may be configured with the same deep learning network, wherein a relatively low level of a learning machine-based controller may be installed in the mobile robot 100, and a relatively high level of a learning machine-based controller may be installed in the server 400.”; neural network of server is interpreted as first neural network. see also [0155], where “The deep learning may include Deep Neural Networks (DNN)”).
Because both Shafer and Kwak are in the same field of endeavor of robot movement path generation. Thus, before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Shafer to incorporate the teachings of Kwak by including the above feature, the first neural network is a higher- order function network, for generating updated trajectory faster and avoiding complex computation by using the initial trajectory given by first neural network a reference.
Regarding claim 16, Shafer does not disclose the following limitation:
wherein the first neural network is a higher-order function network.
However, Kwak further discloses a system wherein the first neural network is a higher-order function network (see [0127], where “the controller of the server 400 and the controller 110 of the mobile robot 100 may be configured with the same deep learning network, wherein a relatively low level of a learning machine-based controller may be installed in the mobile robot 100, and a relatively high level of a learning machine-based controller may be installed in the server 400.”; neural network of server is interpreted as first neural network. see also [0155], where “The deep learning may include Deep Neural Networks (DNN)”).
Because both Shafer and Kwak are in the same field of endeavor of robot movement path generation. Thus, before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Shafer to incorporate the teachings of Kwak by including the above feature, the first neural network is a higher- order function network, for generating updated trajectory faster and avoiding complex computation by using the initial trajectory given by first neural network a reference.

Claim(s) 3, 5-7, 10, 12-14, 17 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 11,331,799 (“Shafer”), as applied to claims 1, 8 and 15 above, and further in view of US 2018/0364731 (“Liu”). 
Regarding claim 3, Shafer does not disclose the following limitation:
generating a configuration space map that partitions the environment into collision regions and non-collision regions, based on the physical workspace information.
However, Liu discloses a method generating a configuration space map that partitions the environment into collision regions and non-collision regions, based on the physical workspace information (see [0119], where “A mapping process 1092 generates a hybrid occupancy grid that maps the space and objects recognized by the feature extractor 1052.”; see also [0122], where “In some implementations, results of analyzing captured images using inertial measuring unit 606, wheel odometry unit 702 and camera 602 and FASAT program 1044 can be interpreted as representing objects and obstacles in 3D space. For example, a robot equipped with monocular-auxiliary sensor can perform path planning and/or obstacle avoidance across a surface that has been analyzed using FASAT program 1044, and the results of this analysis can be interpreted as an occupancy map by some other program executing on processor 1032”; see also [0331], where “At action 2180, responsive to receiving a command to travel to a location, the occupancy grid is used to plan a path of travel to a location commanded and contemporaneously the descriptive point cloud is used while traveling the planned path to avoid colliding with obstructions.”; see also fig 21).
Because both Shafer and Liu are in the same field of endeavor of robot movement path generation. Thus, before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Shafer to incorporate the teachings of Liu by including the above feature, generating a configuration space map that partitions the environment into collision regions and non-collision regions, based on the physical workspace information, for avoiding collision during movement.
Regarding claim 5, Shafer does not disclose the following limitation:
 wherein generating the trajectory comprises generating the trajectory based on a gradient of the set of values.
However, Liu further discloses a method wherein generating the trajectory comprises generating the trajectory based on a gradient of the set of values (for the examination purposes the claim limitation is interpreted, in view of fig 7 of PGPUB of submitted specification, as trajectory is generated based on the presence or absence of obstacle in a position/workspace. Gradient of the set values is presence or absence of obstacle in a position. See Liu [0311], where “The descriptive point cloud 1945 and occupancy grid 1955 comprise a hybrid point grid representation that is key to enabling robot action (i.e. moving on the floor) using passive sensors because the robot uses the occupancy grid 1955 in order to plan a trajectory 1956 from its current location to another location in the map using the technology described herein above in the Mapping sections.”; see also [0310], where “Using the Occupancy Grid and Path Planning”; see also [0308], where “Portions in solid black indicate space that is occupied by an object or obstacle.”; occupancy grid is used to generate path for robot).
Because both Shafer and Liu are in the same field of endeavor of robot movement path generation. Thus, before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Shafer to incorporate the teachings of Liu by including the above feature, wherein generating the trajectory comprises generating the trajectory based on a gradient of the set of values, for avoiding collision during movement.
Regarding claim 6, Shafer does not disclose the following limitation:
wherein the physical workspace information is a point cloud associated with the environment, a two-dimensional image of the environment, or three-dimensional image of the environment.
However, Liu further discloses a method wherein the physical workspace information is a point cloud associated with the environment, a two-dimensional image of the environment, or three-dimensional image of the environment (see fig 21, block 2150, where a 2D occupancy grid covering the feature points in the point cloud of feature is initialized. See also [0119], where “A mapping process 1092 generates a hybrid occupancy grid that maps the space and objects recognized by the feature extractor 1052. The hybrid occupancy grid includes (i) a point cloud representation of points in space located in the image frames and (ii) one or more x-y plane occupancy grids arranged at heights to intersect points on the extracted features.”; see also [0250], where “In implementations, geometric information obtained by a 3D feature-based tracking process is represented using a descriptive point cloud representation.”; see also [0303], where “The robot 1925 in FIG. 19 employs the camera 602 of a monocular-auxiliary sensor in order to capture image frames of the surrounding environment of room 1900.”).
Because both Shafer and Liu are in the same field of endeavor of robot movement path generation. Thus, before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Shafer to incorporate the teachings of Liu by including the above feature, wherein the physical workspace information is a point cloud associated with the environment, a two-dimensional image of the environment, or three-dimensional image of the environment, for avoiding collision during movement.
Regarding claim 7, Shafer does not disclose the following limitation:
wherein generating the configuration space map comprises generating the configuration space map based on inputting the physical workspace information into a configuration space network configured to generate the configuration space map.
However, Liu further discloses a method wherein generating the configuration space map comprises generating the configuration space map based on inputting the physical workspace information into a configuration space network configured to generate the configuration space map (see fig 21, where image data is the input for creating occupancy map. see also [0109], where “Input: last image, current image, a list of detected feature locations from the last image”; see also [0122], where “a robot might use sweeping of camera 602 across a room in order to "map" a space currently imaged to a hybrid point grid that can be used by a host device such as a monitor, VR headset or the like via presentation interface 1078, to provide visual input of the area that the robot is "seeing". Smart interaction map 1056 may use the representation of space built by mapping 1092 to plan a path for a robot or mobile platform through the space”).
Because both Shafer and Liu are in the same field of endeavor of robot movement path generation. Thus, before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Shafer to incorporate the teachings of Liu by including the above feature, wherein generating the configuration space map comprises generating the configuration space map based on inputting the physical workspace information into a configuration space network configured to generate the configuration space map, for avoiding collision during movement.
Regarding claim 10, Shafer does not disclose the following limitation:
generate a configuration space map that partitions the environment into collision regions and non-collision regions, based on the physical workspace information.
However, Liu further discloses a system generate a configuration space map that partitions the environment into collision regions and non-collision regions, based on the physical workspace information (see [0119], where “A mapping process 1092 generates a hybrid occupancy grid that maps the space and objects recognized by the feature extractor 1052.”; see also [0122], where “In some implementations, results of analyzing captured images using inertial measuring unit 606, wheel odometry unit 702 and camera 602 and FASAT program 1044 can be interpreted as representing objects and obstacles in 3D space. For example, a robot equipped with monocular-auxiliary sensor can perform path planning and/or obstacle avoidance across a surface that has been analyzed using FASAT program 1044, and the results of this analysis can be interpreted as an occupancy map by some other program executing on processor 1032”; see also [0331], where “At action 2180, responsive to receiving a command to travel to a location, the occupancy grid is used to plan a path of travel to a location commanded and contemporaneously the descriptive point cloud is used while traveling the planned path to avoid colliding with obstructions.”; see also fig 21).
Because both Shafer and Liu are in the same field of endeavor of robot movement path generation. Thus, before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Shafer to incorporate the teachings of Liu by including the above feature, generate a configuration space map that partitions the environment into collision regions and non-collision regions, based on the physical workspace information, for avoiding collision during movement.
Regarding claim 12, Shafer does not disclose the following limitation:
when generating the trajectory, is configured to generate the trajectory based on a gradient of the set of values.
However, Liu further discloses a system when generating the trajectory, is configured to generate the trajectory based on a gradient of the set of values (for the examination purposes the claim limitation is interpreted, in view of fig 7 of PGPUB of submitted specification, as trajectory is generated based on the presence or absence of obstacle in a position/workspace. Gradient of the set values is presence or absence of obstacle in a position. See Liu [0311], where “The descriptive point cloud 1945 and occupancy grid 1955 comprise a hybrid point grid representation that is key to enabling robot action (i.e. moving on the floor) using passive sensors because the robot uses the occupancy grid 1955 in order to plan a trajectory 1956 from its current location to another location in the map using the technology described herein above in the Mapping sections.”; see also [0310], where “Using the Occupancy Grid and Path Planning”; see also [0308], where “Portions in solid black indicate space that is occupied by an object or obstacle.”; occupancy grid is used to generate path for robot).
Because both Shafer and Liu are in the same field of endeavor of robot movement path generation. Thus, before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Shafer to incorporate the teachings of Liu by including the above feature, when generating the trajectory, is configured to generate the trajectory based on a gradient of the set of values, for avoiding collision during movement.
Regarding claim 13, Shafer does not disclose the following limitation:
wherein the physical workspace information is a point cloud associated with the environment, a two-dimensional image of the environment, or three-dimensional image of the environment.
However, Liu further discloses a system wherein the physical workspace information is a point cloud associated with the environment, a two-dimensional image of the environment, or three-dimensional image of the environment (see fig 21, block 2150, where a 2D occupancy grid covering the feature points in the point cloud of feature is initialized. See also [0119], where “A mapping process 1092 generates a hybrid occupancy grid that maps the space and objects recognized by the feature extractor 1052. The hybrid occupancy grid includes (i) a point cloud representation of points in space located in the image frames and (ii) one or more x-y plane occupancy grids arranged at heights to intersect points on the extracted features.”; see also [0250], where “In implementations, geometric information obtained by a 3D feature-based tracking process is represented using a descriptive point cloud representation.”; see also [0303], where “The robot 1925 in FIG. 19 employs the camera 602 of a monocular-auxiliary sensor in order to capture image frames of the surrounding environment of room 1900.”).
Because both Shafer and Liu are in the same field of endeavor of robot movement path generation. Thus, before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Shafer to incorporate the teachings of Liu by including the above feature, wherein the physical workspace information is a point cloud associated with the environment, a two-dimensional image of the environment, or three-dimensional image of the environment, for avoiding collision during movement.
Regarding claim 14, Shafer does not disclose the following limitation:
when generating the configuration space map, is further configured to generate the configuration space map based on inputting the physical workspace information into a configuration space network configured to generate the configuration space map.
However, Liu further discloses a system wherein when generating the configuration space map, is further configured to generate the configuration space map based on inputting the physical workspace information into a configuration space network configured to generate the configuration space map (see fig 21, where image data is the input for creating occupancy map. see also [0109], where “Input: last image, current image, a list of detected feature locations from the last image”; see also [0122], where “a robot might use sweeping of camera 602 across a room in order to "map" a space currently imaged to a hybrid point grid that can be used by a host device such as a monitor, VR headset or the like via presentation interface 1078, to provide visual input of the area that the robot is "seeing". Smart interaction map 1056 may use the representation of space built by mapping 1092 to plan a path for a robot or mobile platform through the space”).
Because both Shafer and Liu are in the same field of endeavor of robot movement path generation. Thus, before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Shafer to incorporate the teachings of Liu by including the above feature, when generating the configuration space map, is further configured to generate the configuration space map based on inputting the physical workspace information into a configuration space network configured to generate the configuration space map, for avoiding collision during movement.
Regarding claim 17, Shafer does not disclose the following limitation: 
generate a configuration space map that partitions the environment into collision regions and non-collision regions, based on the physical workspace information.
However, Liu further discloses a system generate a configuration space map that partitions the environment into collision regions and non-collision regions, based on the physical workspace information (see [0119], where “A mapping process 1092 generates a hybrid occupancy grid that maps the space and objects recognized by the feature extractor 1052.”; see also [0122], where “In some implementations, results of analyzing captured images using inertial measuring unit 606, wheel odometry unit 702 and camera 602 and FASAT program 1044 can be interpreted as representing objects and obstacles in 3D space. For example, a robot equipped with monocular-auxiliary sensor can perform path planning and/or obstacle avoidance across a surface that has been analyzed using FASAT program 1044, and the results of this analysis can be interpreted as an occupancy map by some other program executing on processor 1032”; see also [0331], where “At action 2180, responsive to receiving a command to travel to a location, the occupancy grid is used to plan a path of travel to a location commanded and contemporaneously the descriptive point cloud is used while traveling the planned path to avoid colliding with obstructions.”; see also fig 21).
Because both Shafer and Liu are in the same field of endeavor of robot movement path generation. Thus, before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Shafer to incorporate the teachings of Liu by including the above feature, generate a configuration space map that partitions the environment into collision regions and non-collision regions, based on the physical workspace information, for avoiding collision during movement.
Regarding claim 19, Shafer does not disclose the following limitation:
causes the one or more processors to generate the trajectory based on a gradient of the set of values.
However, Liu further discloses a system causes the one or more processors to generate the trajectory based on a gradient of the set of values (for the examination purposes the claim limitation is interpreted, in view of fig 7 of PGPUB of submitted specification, as trajectory is generated based on the presence or absence of obstacle in a position/workspace. Gradient of the set values is presence or absence of obstacle in a position. See Liu [0311], where “The descriptive point cloud 1945 and occupancy grid 1955 comprise a hybrid point grid representation that is key to enabling robot action (i.e. moving on the floor) using passive sensors because the robot uses the occupancy grid 1955 in order to plan a trajectory 1956 from its current location to another location in the map using the technology described herein above in the Mapping sections.”; see also [0310], where “Using the Occupancy Grid and Path Planning”; see also [0308], where “Portions in solid black indicate space that is occupied by an object or obstacle.”; occupancy grid is used to generate path for robot).
Because both Shafer and Liu are in the same field of endeavor of robot movement path generation. Thus, before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Shafer to incorporate the teachings of Liu by including the above feature, causes the one or more processors to generate the trajectory based on a gradient of the set of values, for avoiding collision during movement.
Regarding claim 20, Shafer does not disclose the following limitation:
wherein the physical workspace information is a point cloud associated with the environment, a two-dimensional image of the environment, or three-dimensional image of the environment.
However, Liu further discloses a system wherein the physical workspace information is a point cloud associated with the environment, a two-dimensional image of the environment, or three-dimensional image of the environment (see fig 21, block 2150, where a 2D occupancy grid covering the feature points in the point cloud of feature is initialized. See also [0119], where “A mapping process 1092 generates a hybrid occupancy grid that maps the space and objects recognized by the feature extractor 1052. The hybrid occupancy grid includes (i) a point cloud representation of points in space located in the image frames and (ii) one or more x-y plane occupancy grids arranged at heights to intersect points on the extracted features.”; see also [0250], where “In implementations, geometric information obtained by a 3D feature-based tracking process is represented using a descriptive point cloud representation.”; see also [0303], where “The robot 1925 in FIG. 19 employs the camera 602 of a monocular-auxiliary sensor in order to capture image frames of the surrounding environment of room 1900.”).
Because both Shafer and Liu are in the same field of endeavor of robot movement path generation. Thus, before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Shafer to incorporate the teachings of Liu by including the above feature, wherein the physical workspace information is a point cloud associated with the environment, a two-dimensional image of the environment, or three-dimensional image of the environment, for avoiding collision during movement.

Claim(s) 4, 11 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 11,331,799 (“Shafer”), as applied to claims 1, 8 and 15 above, and further in view of US 2013/0162481 (“Parvizi”). 
Regarding claim 4,  Shafer does not disclose the following limitation:
reshaping the set of weights using the second neural network that is a radial basis function network.
However, Parvizi discloses a method comprising reshaping the set of weights using the second neural network that is a radial basis function network (see [0094], where “This results in mapping of the input to the desired target devices. The mapping can be linear or non-linear. The inputs of the mapping system, i.e. neural network, are the identifiers of the signal sources close by and their respective wireless propagation parameters…The type of the mapping can also be modified. Any of a variety of types of neural networks can be used, including but not limited to Multi-Layer Perceptron (MLP) and Radial Basis Function (RBF). For each network type, the network learns to adjust the weights and biases internally such that the error between the estimated target data and real target data is minimized.”; Parvizi discloses a system for modifying map based on received sensor data using neural network that include radial basis function. Neural network that is a radial basis function and modifying the previously generated data.).
Because both Shafer and Parvizi are in the same field of endeavor of robot movement path generation. Thus, before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Shafer to incorporate the teachings of Parvizi by including the above feature, reshaping the set of weights using the second neural network that is a radial basis function network, for predicting the future (time series) movement trajectory by modifying the existing values or weights.
Regarding claim 11, Shafer does not disclose the following limitation:
reshape the set of weights using the second neural network that is a radial basis function network.
However, Parvizi further discloses a system to reshape the set of weights using the second neural network that is a radial basis function network (see [0094], where “This results in mapping of the input to the desired target devices. The mapping can be linear or non-linear. The inputs of the mapping system, i.e. neural network, are the identifiers of the signal sources close by and their respective wireless propagation parameters…The type of the mapping can also be modified. Any of a variety of types of neural networks can be used, including but not limited to Multi-Layer Perceptron (MLP) and Radial Basis Function (RBF). For each network type, the network learns to adjust the weights and biases internally such that the error between the estimated target data and real target data is minimized.”; Parvizi discloses a system for modifying map based on received sensor data using neural network that include radial basis function. Neural network that is a radial basis function and modifying the previously generated data.).
Because both Shafer and Parvizi are in the same field of endeavor of robot movement path generation. Thus, before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Shafer to incorporate the teachings of Parvizi by including the above feature, reshape the set of weights using the second neural network that is a radial basis function network, for predicting the future (time series) movement trajectory by modifying the existing values or weights.
Regarding claim 18, Shafer does not disclose the following limitation:
reshape the set of weights using the second neural network that is a radial basis function network.
However, Parvizi further discloses a system to reshape the set of weights using the second neural network that is a radial basis function network (see [0094], where “This results in mapping of the input to the desired target devices. The mapping can be linear or non-linear. The inputs of the mapping system, i.e. neural network, are the identifiers of the signal sources close by and their respective wireless propagation parameters…The type of the mapping can also be modified. Any of a variety of types of neural networks can be used, including but not limited to Multi-Layer Perceptron (MLP) and Radial Basis Function (RBF). For each network type, the network learns to adjust the weights and biases internally such that the error between the estimated target data and real target data is minimized.”; Parvizi discloses a system for modifying map based on received sensor data using neural network that include radial basis function. Neural network that is a radial basis function and modifying the previously generated data.).
Because both Shafer and Parvizi are in the same field of endeavor of robot movement path generation. Thus, before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Shafer to incorporate the teachings of Parvizi by including the above feature, reshape the set of weights using the second neural network that is a radial basis function network, for predicting the future (time series) movement trajectory by modifying the existing values or weights.
Examiner Note
List of references not being used on the current rejection but relevant to current invention:
US 2021/0031368 (“Drumwright”) discloses a method for determining target poses using neural network.
US 2014/0292770 (“Beardsley”) discloses a method for visual representation of collision avoidance map.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOHANA TANJU KHAYER whose telephone number is (408)918-7597.  The examiner can normally be reached on Monday - Thursday, 7 am-5.30 pm, PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on 571-270-3976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.T.K./Examiner, Art Unit 3664
/ABBY Y LIN/Supervisory Patent Examiner, Art Unit 3664